DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 6, 8-10, 17, 18, and 20 are amended.  Claims 1-20 remain pending.

Response to Arguments
The objections to claims 1, 9, and 10 are withdrawn.  However, the objection to claim 18 was not addressed in these amendments and is maintained.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1-20 are withdrawn in view of the amendments to claims 1 and 10.  
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-20 are withdrawn in view of the amendments to claims 1 and 10.
The 35 USC 101 rejections are withdrawn in view of the amendments to claims 1 and 10 which add a practical application of the judicial exceptions. 
Applicant’s arguments, see pg. 3, first paragraph, filed 9/13/2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moghadamfalahi et al. (US 2019/0295566).

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
The Office believes that action (ii) in the first clause of claims 1 and 10 should be amended to clarify that the communicated word, phrase, or command is directed to the control of the device.  The second and fourth clauses of claims 1 and 10 should be amended in like manner. 
The Office suggests adding “with” between “associated” and “making” on the 6th-7th line in the third clause of claims 1 and 10.
The Office suggests amending the last step of claims 1 and 10 to indicate where or via what the selected word or phrase is automatically communicated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The method of claim 1 states that electromagnetic brain activity is recorded during a first, second, and third time periods.  During the first time period, the person performs an action modality chosen from a list of options listed in the first clause.  During the second time period, the person performs a second action modality from the same list but different from the first.  As understood by the Office based on the interview conducted 9/12/2022, the action modality in the first and second are complementary in that both modalities are directed toward accomplishing the same result (e.g. first action is touching a screen to select something on the screen while the second action is thinking about selecting something on the screen).  The activity from the first and second periods during which the first and second actions are performed is analyzed for a specific pattern that is common to both actions.  These steps amount to a learning step that is applied during the third time period during which a third action modality is undertaken.  If the specific pattern is detected in the activity data during this third time period, a command is transmitted to the device or automatically communicated.  Claim 1 only states that the third action modality is not one of the first and second action modality.  A review of the specification would seem to indicate that the third action modality also falls within the list of options for the first and second noted earlier in the claim (see [0124]).  The scope of the claim however would appear to include other action modalities not limited to what is described and/or taught in the specification, e.g. a foot motion.  Applicant does not appear to have possession of the scope of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recites the limitation "to make a selected command" in step (i) in the second clause. It is unclear if this is the same or a different selected command as in step (i) in the first clause. It is suggested to amend the limitation to read “to make the selected command” to make clear the command being made is the same command.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9, 10, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Moghadamfalahi et al. (US 2019/0295566, hereinafter referred to as "M").
Regarding claim 1, M discloses a method of interpreting a person’s electromagnetic brain activity to control a device in the person’s environment and/or communicate a word or phrase comprising:
receiving  electromagnetic brain activity data recorded by EEG sensors worn by a person (Fig. 2 shows the person with EEG sensors mounted, [0034] –“ neurological signals in the brain can be detected by electrodes coupled to the speech motor cortex of the brain of a user which are used to detect the neural electrical signals of sub-vocalization speech sounds”) during a first time period in which the person uses a first action modality (under the Detailed Description section, M discusses applications such as in home control or communicating in a work environment) (i) to make a selected command to control a device in the person's environment or (ii) to communicate a selected word or phrase ([0034] – a person can sub-vocalize speech, sub-vocalization is described in [0002] as including talking in the mind without moving any speech articulators and without making any audible sound); wherein the first action modality is selected from the group consisting of: using a touch screen; typing a word, phrase, or command; moving a computer mouse; speaking a word, phrase, or command (the sub-vocalization discussion would fall under this category; note this limitation does not necessarily foreclose this interpretation as subvocalization means speaking silently); manually moving a switch, button, dial, or knob on the  device in the person's environment; making a hand gesture;  eye movement; and only thinking about making the selected command or communicating the selected word or phrase;
receiving electromagnetic brain activity data recorded by EEG sensors worn by the person during a second time period in which the person uses a second action modality (i) to make a selected command to control the device in the person's environment  manner or (ii) to communicate the selected word or phrase ([0002] notes that silent speech, which includes the sub-vocalization described above, also includes “(I) by talking by moving the speech articulators of a person but without producing any audible sound where the signals may be captured using Electromyography (EMG) sensors placed around the neck and mouth; (II) by imagery speech where a person imagines the word to be produced”); wherein the second action modality is selected from the group consisting of: using a touch screen; typing a word, phrase, or command; moving a computer mouse; speaking a word, phrase, or command; manually moving a switch, button, dial, or knob on the device in the person's environment; making a hand gesture; eye movement; and only thinking about making the selected command or communicating the selected word or phrase; and wherein the second action modality is different than the first action modality (at [0035] M discloses that the system can be trained through repetition; a variant on this is noted in [0043] where a user may “imagine speaking two or more syllables and then subvocalize them”, this second modality is different in that it is a combination of modalities);
analyzing the electromagnetic brain activity data recorded by the EEG sensors worn by the person from the first time period and the electromagnetic brain activity data recorded by the EEG sensors worn by the person from the second time period to identify a specific pattern of electromagnetic brain activity ([0034] – “The patterns of the sub-vocalization signals of speech sounds can be decoded and correlated to speech patterns to determine particular speech”; [0037] mentions feature extraction) which is common to both the first time period and the second time period; wherein the specific pattern of electromagnetic brain activity is associated  the selected command or communicating the selected word or phrase (this would be inherent as in both methods above, subvocalizing or thinking + subvocalizing a particular word would yield a pattern that is the same); and wherein the electromagnetic brain activity data is analyzed in a data processor using one or more methods selected from the group consisting of: Analysis of Variance (ANOVA), Artificial Neural Network (ANN), Auto-Regressive (AR) Modeling, Bayesian Analysis, Bonferroni Analysis (BA), Centroid Analysis, Chi-Squared Analysis, Cluster Analysis, Correlation, Covariance, Data Normalization (DN), Decision Tree Analysis (DTA), Discrete Fourier transform (DFT), Discriminant Analysis (DA), Empirical Mode Decomposition (EMD), Factor Analysis (FA), Fast Fourier Transform (FFT), Feature Vector Analysis (FVA), Fisher Linear Discriminant, Fourier Transformation (FT), Fuzzy Logic (FL) Modeling, Gaussian Model (GM), Generalized Auto-Regressive Conditional Heteroscedasticity (GARCH) Modeling, Hidden Markov Model (HMM), Independent Components Analysis (ICA), Input- Output Markov Model, Inter-Band Power Ratio, Inter-Channel Power Ratio, Inter-Montage Power Mean, Inter-Montage Ratio, Kalman Filter (KF), Kemel Estimation, Laplacian Filter, Laplacian Montage Analysis, Least Squares Estimation, Linear Discriminant Analysis, Linear Regression, Linear Transform, Logit Model, Machine Learning (ML), Markov Model, Maximum Entropy Modeling, Maximum Likelihood, Mean Power, Multi-Band Covariance Analysis, Multi-Channel Covariance Analysis, Multi- Resolution Wavelet Analysis, Multivariate Linear Regression, Multivariate Logit, Multivariate Regression, Naive Bayes Classifier, Neural Network, Non-Linear Programming, Non-negative Matrix Factorization (NMF), Automated Pattern Recognition, Power Spectral Density, Power Spectrum Analysis, Principal Components Analysis (PCA), Probit Model, Quadratic Minimum Distance Classifier, Random Forest (RF), Random Forest Analysis (RFA), Regression Model, Signal Amplitude (SA), Signal Averaging, Signal Decomposition, Sine Wave Compositing, Singular Value Decomposition (SVD), Spine Function, Support Vector Machine (SVM), Time Domain Analysis, Time Frequency Analysis, Time Series Model, Trained Bayes Classifier, T-test, Variance, Waveform Identification, Wavelet Analysis, Wavelet Transformation, Whole Band Power, and Z-scores (see at least [0042] reference to the use of artificial neural networks or ANN for machine learning and pattern recognition in the EEG signals);
receiving electromagnetic brain activity data recorded by EEG sensors worn by a person during a third time period in which the person (i) makes the selected command or (ii) communicates the selected word or phrase without using either the first action modality or the second action modality (at [0039], it is noted that the system may use input from other neural activity sensors in conjunction with the sub-vocalization identification method; thus this can be the third modality as it is different because it combines additional determinations);
analyzing the electromagnetic brain activity data recorded by EEG sensors worn by the person from the third time period to identify the whether the specific pattern of electromagnetic brain activity which is associated with the selected command or communicating the selected word or phrase occurs (the ANN used to train the system is relied upon to detect the same patterns as previously discussed in [0042]); and
 automatically transmitting the selected command to a device in the person's environment or automatically communicating the selected word or phrase if the specific pattern is identified as occurring during the third time period (see at least Fig. 1 #24, Fig. 5 #515, Fig. 3 #380 and end of [0034] where the deteted pattern causes the system produce audio communications with other uses or devices, etc.).
Claim 10 includes the same limitations as claim 1 but narrows the third action to just thinking about (i) making the selected command to control the device or (ii) thinking about communicating the word or phrase.  The rejection of claim 1 is applicable to claim 10 as well because third action cited in M also involves sub-vocalization which was interpreted as thinking about (i) or (ii).  
Regarding claims 5 and 14, M discloses wherein the first action modality is speaking a word, phrase, or command (see claim 1 rejection above and the discussion of the first modality); 
Regarding claims 9 and 18, M discloses wherein the first action modality is just thinking about controlling the environmental device (this is anticipated if the first and second action modalities in the claim 1 rejection are reversed which would be possible).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Moghadamfalahi et al. (US 2019/0295566, hereinafter referred to as "M") in view of Erp et al., "Touch-based Brain Computer Interfaces: State of the art," 2014 IEEE Haptics Symposium (HAPTICS), 2014, pp. 397-401, previously cited).  M does not disclose wherein the first action modality is using a touch screen.  However, a modality related to the control of a touchscreen was known in the art at the time of the filing of the invention.  Erp et al. teach a touch-based BCI where signals related to touching are learned by the BCI (See generally the entire article, particularly section 2 on page 398).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify M’s BCI to learn touch signals as taught by Erp et al. for using touch screens because it could help physically challenged people accomplish tasks.
Claims 3, 4, 6, 7, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Moghadamfalahi et al. (US 2019/0295566, hereinafter referred to as "M") in view of Leuthardt (US 2012/0022391, previously cited).
M does not disclose wherein the first action modality is:
using a typing a word, phrase, or command (claims 3 and 12);
moving a computer mouse (claims 4 and 13);
manually moving a switch, button, dial, or knob on the environmental device (claims 6 and 15);
making a hand gesture (claims 7 and 16);
However, Leuthardt teaches a method for interpreting a person's electromagnetic brain activity to control and/or communicate with a device in the person's environment (see Abstract).  Leuthardt method also involves learning actions related to using a typing a word, phrase, or command ([0021] discloses controlling a keyboard), moving a computer mouse ([0021] discloses controlling a mouse), manually moving a switch, button, dial, or knob on the environmental device (this could refer to any number of examples in [0021] including environmental controls, entertainment devices, input devices such wheels, joysticks, levers, buttons, keyboard keys, trackpads, and trackballs), and making a hand gesture ([0055]-[0057] disclose the movement of hands).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify M to include additional modes of learning related to other control tasks as taught by Leuthardt because it can expand the types of devices capable of being controlled which makes it more useful to a larger market.
Regarding claim 19, M does not disclose wherein the first action modality is using a touch screen or typing on a keyboard, but does disclose the second action modality is speaking a word, phrase, or command (this could occur if the teaching used to reject the first modality in the claim 1 rejection is used).   The first action modality is rejected using the same argument made in the claim 3 rejection.  The rationale for modifying M remains the same.
Regarding claim 20, M does not disclose wherein the first action modality is using a touch screen or typing on a keyboard and the second action modality is manually moving a switch, button, dial, or knob on the environmental device.  However, this is rejected using the same argument in the claims 3 and 6 rejection.  The rationale for modifying M remains the same.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Moghadamfalahi et al. (US 2019/0295566, hereinafter referred to as "M") in view of Vilimek et al., "BC (eye): Combining eye-gaze input with brain-computer interaction." International Conference on Universal Access in Human-Computer Interaction. Springer, Berlin, Heidelberg, 2009, cited previously).  M does not disclose wherein the first action modality is eye movement.  However, using BCIs to learn eye movement signals and then use those signals to control devices was known in the arts at the time of the filing of the invention.  For example, Vilimek et al. teach a BCI that uses gaze input to control devices (see Abstract).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify M’s BCI to also include the capability to learn to interpret brain signals from eye movements as taught by Vilimek to control devices because this could help some paralyzed persons. 

Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/            Examiner, Art Unit 3791         


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791